Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 26, 2020 was filed before the mailing of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

	
	
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With the amendment filed on July 22, 2022, Applicant has incorporated subject matter into independent Claims 1 and 11, which further clarifies the methodology for transmission based on local area network identifiers. The amended subject matter incorporated into Claim 1 which was not found in the prior art is as follows:
the first port receives an address query packet from the first external device and transmits the address query packet to the third port, wherein the address query packet comprises an Internet protocol (IP) address; 
the first programmable logic device stores a mapping table, receives the address query packet from the third port, and determines whether a first mapping relationship between the IP address and a media access control (MAC) address being recorded in the mapping table; and 
the first programmable logic device generates a response packet corresponding to the address query packet by setting a source address of the response packet to the MAC 2Customer No.: 31561Docket No.: 107867-US-PA Application No.: 17/306,871 address in response to determining the first mapping relationship being recorded in the mapping table.
For Claim 11, the amended novel subject matter is similarly recited, as follows: 
receiving an address query packet from the first external device and transmitting the address query packet to the third port by the first port, wherein the address query packet comprises an Internet protocol (IP) address; 
storing a mapping table, receiving the address query packet from the third port, and determining whether a first mapping relationship between the IP address and a media access control (MAC) address being recorded in the mapping table by the first programmable logic device; and 
generating, by the first programmable logic device, a response packet corresponding to the address query packet by setting a source address of the response packet to the MAC address in response to determining the first mapping relationship being recorded in the mapping table. 
Therefore, because the claimed subject matter was not found in the prior art, Claims 1-65 and 7-11 have been allowed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454